Judgment of the Supreme Court, New York County (Brenda Soloff, J., on motion; Renee White, J., at hearing; Michael Corriero, J., at trial and sentence), convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fifth degrees, and sentencing him to concurrent, indeterminate terms of imprisonment of 5 to 10 years and 2 to 4 years, respectively, as a second felony offender, unanimously reversed, on the law, the motion to dismiss pursuant to CPL 30.30 on speedy trial grounds is granted, and the indictment is dismissed. The matter is remitted to the trial court for the purpose of entering an order in favor of the accused pursuant to CPL 160.50, not less than 30 days after service of a copy of this Court’s order upon the respondent, with leave during this 30 day period to respondent to move and seek any further stay of the implementation of CPL 160.50 as in the interest of justice is required.
The sole issue on this appeal is whether defendant’s motion on speedy trial grounds (CPL 30.30) should have been granted. We hold that the motion should have been granted.
A CPL 30.30 motion must be granted if 181 days are found to be chargeable to the People (see, People v Colon, 76 AD2d 805, 806). The People conceded 154 days in their affirmation on the motion, but the defense has properly conceded that 10 of the 154 days are not chargeable to the People. On this record, the threshold number of 181 days is easily exceeded when the correct legal standards are applied (see, People v Berkowitz, 50 NY2d 333; People v Santos, 68 NY2d 859; People v Brothers, 50 NY2d 413).
At least 60 additional days are chargeable to the People without resort to a fact-finding hearing. Accordingly, the indictment is dismissed. Time attributable to court congestion is not properly excludable if the People, as here, have failed to show that they were ready to proceed but for the congestion (see, People v Brothers, supra). Concur—Murphy, P. J., Rosenberger, Kassal and Rubin, JJ.